Citation Nr: 0629291	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  05-17 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to August 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma that denied the veteran's claims of 
entitlement to service connection for hearing loss, tinnitus, 
and headaches.  The veteran perfected a timely appeal of this 
determination to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under 38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of a disability; (B) Establishes that the veteran 
suffered an event, injury or disease in service; and (C) 
Indicates that the claimed disability or symptoms may be 
associated with the established event, injury or disease in 
service or with another service-connected disability.

In this case, the record contains competent medical evidence 
in the form of VA and private medical opinions that the 
veteran suffers bilateral hearing loss and tinnitus.  The 
veteran's service medical records also indicate that the 
veteran had two wisdom teeth removed from his lower jaw while 
in service.  Furthermore, the record contains private medical 
opinions dated in August 2004 that relate the veteran's 
current ear-related disabilities to the removal of the 
veteran's wisdom teeth while in service.

However, the record also contains evidence weighing against 
the veteran's claim.  A March 2005 VA audiology examination 
report indicated that it was not likely that any tinnitus or 
hearing loss was related to the veteran's period of service, 
as his hearing was within normal limits during service and at 
separation, tinnitus was not complained of or diagnosed 
during service, and no findings of any ear-related disability 
symptoms were indicated in medical records until many years 
after service.  Furthermore, the private medical opinions 
provided by the veteran do not indicate what medical records, 
if any, were reviewed by the examiners prior to their 
diagnoses.  Also, the earliest objective medical evidence of 
the veteran's ear-related disabilities is a March 2001 
record.

In short, the medical evidence of record is insufficient to 
establish a nexus between an in-service event and the 
veteran's currently claimed jaw/teeth related disabilities.  
See e.g., McLendon v. Nicholson, No. 04-185, at 15-16 (U.S. 
Vet. App. June 5, 2006) (as amended Aug. 7, 2006).  
Therefore, the Board finds that the veteran should be 
afforded a VA examination by a specialist to better determine 
the etiology of any current hearing loss, tinnitus, or 
headache disorders found to be present.

Accordingly, the case is REMANDED for the following action:

1.	The RO should afford the veteran a VA 
examination by a specialist with the 
appropriate expertise in order to 
determine the nature and etiology of 
any hearing loss, tinnitus, or headache 
disorders.  The claims file and a 
separate copy of this remand must be 
provided to the examiner for review.  
The examiner should note in the 
examination report that he or she has 
reviewed the claims folder.  The 
examiner should express an opinion as 
to (1) whether the veteran suffers from 
a current hearing loss, tinnitus, or 
headache disability, and if so (2) 
whether it is at least as likely as not 
that any such disability was incurred 
in or aggravated by service, or is in 
any way related to service.  The 
examiner must consider all relevant 
medical opinion associated with the 
claims file, including the August 2004 
letter by Dr. Talley, the August 2004 
letter from Dr. Davis, the August 2004 
letter from Dr. McGee, and the March 
2005 VA audiological examination 
report.  A complete rationale must be 
given for any opinion expressed, and 
the foundation for all conclusions 
should be clearly set forth.  The 
report of the examination should be 
associated with the claims folder.

2.	The RO should request all medical 
treatment records concerning the 
veteran from Dr. Talley, Dr. Davis, and 
Dr. McGee.  If such records are 
unavailable, or if the doctor never 
actually treated the veteran, the 
doctor should provide a statement that 
indicates such and the RO should 
incorporate that statement into the 
claims file.
 
3.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issues on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



